Action by a chattel mortgagee to replevy an automobile truck upon which appellants claim a garage beeper’s lien. After trial by the court, without a jury, in the City Court of White Plains, the complaint was dismissed and judgment was rendered on the defendant garagemen’s counterclaim for a money judgment against the plaintiff, chattel mortgagee. On appeal to the County Court, Westchester County, the judgment of the City Court of White Plains was reversed, the counter-' claim dismissed, and judgment of replevin granted in favor of plaintiff, as prayed for in the complaint. Order of the County Court of Westchester County unanimously affirmed, with costs. No opinion. Appeal from the judgment of the said City Court, purporting to have been dated March 13,1939, and entered on the order of reversal, dismissed, without costs. There is no such judgment in the record. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.